El Juez Asociado Señor Wole
emitió la opinión del tribunal.
El acusado fue convicto de infringir la Ley del Cierre, según la misma figura en el artículo 553 del Código Penal y sus enmiendas. Los becbos> imputados fueron que el acusado se bailaba en una pulpería donde tenía unas mesas de billar; que el Día de Acción de Gracias, noviembre 25, 1937, el acusado o uno de los empleados del establecimiento vendió un rollo de papel de inodoro a un parroquiano y entonces se inició el proceso.
La denuncia lee así:
“. . . Que en 25 de nov. 3:30 P. M. de 1937, y en la calle Georgetty de Caguas, P. R., del Distrito Judicial Municipal de Ca-guas, P. R., que forma parte del Distrito Judicial de Humacao, P. R., el referido acusado Mario Márquez, allí y entonces, ilegal, volunta-ria y maliciosamente, violó lo dispuesto en el Art. 553 del Código, Ley Núm. 110, porque siendo dueño de una tienda de pulpería la tenía abierta al público y efectuaba transacciones con el público y le vendió al individuo Narciso Sola un rollo de papel de inodoro por medio de su dependiente Bonifacio Caballero, a sabiendas que dicho día era de fiesta legal (Día de Acción de Gracias), que es un día que deben permanecer cerrados al público todos los establecimientos comerciales e industriales sin efectuar transacciones comerciales de ninguna clase, violando de este modo lo dispuesto en la Ley Núm. 110 del Art. 553 del Código Penal. Hecho contrario a la ley.”
La prueba no nos convence de que el acusado fuera dueño del establecimiento, mas el policía y el fiscal insisten en que se demostró que él era suficientemente el dueño para haber violado el artículo 553, supra. El policía dijo y continuó diciendo que el acusado representaba a su hermano. La patente figuraba claramente a nombre del hermano.
Sin embargo, en la denuncia se alegaba definitivamente que el acusado era dueño del establecimiento. En ella no había tentativa alguna de procesarle por tener el estableci-miento abierto en representación de su hermano, conforme *104sucedió en el caso de El Pueblo v. Hiraldo, 54 D.P.R. 639. Las palabras esenciales de la denuncia en dicho caso eran “ ... siendo representante o agente del establecimiento comer-cial de la propiedad de Juan Gr. Alberty.” Toda la prueba tiende a demostrar que el acusado no era el dueño, sino que meramente tenía allí unas mesas de billar; que como su hermano estaba ausente el acusado lo representaba en aquel momento.
Debe revocarse la sentencia y absolverse al acusado. ,